Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0002610
                                                         23-APR-2015
                                                         09:48 AM

                 SCWC-13-0002977, SCWC-13-0002610
                        and SCWC-14-0000556

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

             GERALD K. MOUNT, JR. and JANE R. MOUNT,
   Respondents/Plaintiffs/Counterclaim Defendants/Appellees,
                                 vs.
                           MARGARET APAO,
                  Petitioner/Defendant/Appellant,
                                 and
         DIRK APAO as Co-Personal Representative of the
              ESTATE OF ROSE MARIE ALVARO, deceased,
          Petitioner/Defendant/Counterclaim Plaintiff/
                 Third-Party Plaintiff/Appellant,
                                 and
      SESHA LOVELACE, as Co-Personal Representative of the
              ESTATE OF ROSE MARIE ALVARO, deceased,
      Respondent/Defendant/Cross-Claim Defendant/Appellee,
                                 and
   U.S. BANK NATIONAL ASSOCIATION, A NATIONAL ASSOCIATION AS
    TRUSTEE FOR THE STRUCTURED ASSET SECURITIES CORPORATION
          MORTGAGE PASS-THROUGH CERTIFICATES 2005-SC1,
Respondent/Third-Party Defendant/Cross-Claim Plaintiff/Appellee.
________________________________________________________________

        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-13-0002977, CAAP-13-0002610, and CAAP-14-0000556;
                      CIV. NO. 11-1-2005)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant/Appellant Margaret Apao and

Petitioner/Defendant/Counterclaim Plaintiff/Third-Party
Plaintiff/Appellant Dirk Apao as Co-Personal Representative of

the Estate of Rose Marie Alvaro, deceased’s application for writ

of certiorari filed on March 10, 2015, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

         DATED:   Honolulu, Hawaii, April 23, 2015.

Gary Victor Dubin and         /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioners               /s/ Paula A. Nakayama

Paul Alston,                  /s/ Sabrina S. McKenna
Pamela W. Bunn, and
J. Blaine Rogers              /s/ Richard W. Pollack
for respondent
U.S. Bank National            /s/ Michael D. Wilson
Association, a
National Association
as Trustee for the
Structured Asset
Securities Corporation
Mortgage Pass-Through
Certificates 2005-SC1

Michael C. Bird and
Summer H. Kaiawe
for respondents
Gerald K. Mount, Jr.
and Jane R. Mount




                                2